Citation Nr: 0605168	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-40 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic low back 
syndrome, with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2003 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A rating decision in December 1982 denied the veteran's claim 
of entitlement to service connection for a back disability.  
He did not initiate an appeal of the RO's denial by filing a 
timely notice of disagreement and, consequently, the December 
1982 denial of entitlement to service connection for a back 
disability became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2005).  In July 2003, 
the veteran submitted additional evidence in an attempt to 
reopen his claim.  A decision review officer of the Atlanta, 
Georgia, RO in November 2004 held that the veteran had 
submitted new and material evidence to reopen his claim, but 
denied the claim on the merits.  


FINDINGS OF FACT

1.  An unappealed RO decision in December 1982 denied the 
veteran's claims of entitlement to service connection for a 
back disability.

2.  Additional evidence received since December 1982 
concerning the veteran's back disability is new, relates to 
unestablished facts necessary to substantiate the claims for 
service connection for a low back disability, and raises a 
reasonable possibility of substantiating the claim.

3.  There is an approximate balance of positive and negative 
evidence on the question of whether the veteran's current 
chronic low back syndrome, with degenerative changes, is 
etiologically related to an in-service low back injury. 


CONCLUSIONS OF LAW

1.  A rating decision in December 1982 which denied the 
veteran's claim of entitlement to service connection for a 
back disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since February 1992 is new 
and material, and the claim for service connection for 
chronic low back syndrome, with degenerative changes, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

3.  With resolution of reasonable doubt, chronic low back 
syndrome, with degenerative changes, was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  The Board finds that the Agency of Original 
Jurisdiction (AOJ) has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
this issue given the favorable nature of the Board's 
decision.

Legal Criteria

Service Connection.  In order to establish service connection 
for a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in line of duty in the active military service or, 
if pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Arthritis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of the veteran's separation from active service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).

Benefit of Doubt.  In a case before VA with respect to 
benefits under laws administered by VA, the law provides that 
VA shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

Attempt to Reopen Claim Which Was Subject of Prior Final 
Denial.  The law provides that, except as provided in § 5108, 
when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

Although an agency of original jurisdiction may have found 
that the additional evidence received in connection with a 
veteran's claim was new and material, the Board must 
determine whether new and material evidence has been 
presented or secured before considering a claim which was the 
subject of a prior final disallowance.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).


Analysis

Reopening Claims.  The veteran filed a claim for compensation 
for a back disability at the time of his retirement from 
service in November 1982.  His original claim for 
compensation for a back disability was denied in December 
1982 on the grounds that no chronic pathology was shown in 
the service medical records or on the discharge examination.  
He was informed that the evidence did not establish service-
connection for a chronic back condition in December 1982.  He 
did not file an appeal from this decision and it became 
final.

In July 2003, the veteran's current claim for service 
connection a chronic back condition was received.  In support 
of his claim the veteran submitted a report of an MRI of the 
lumbar spine done in January 2002 which resulted in 
impressions of severe spinal canal stenosis at the level of 
L3-4 secondary to a diffusely bulging disc with an associated 
broad based left paracentral disk protrusion and bilateral 
facet hypertrophy, as well as L5-S-1 diffuse disc bulge.  
Another MRI of the lumbar spine done in May 2003 reflects 
that the veteran had a history of severe lumbar spondylosis 
and back pain.  The MRI done in May 2003 resulted in an 
impression of central disc herniations at L3-L4 and L5-S-1, 
an L4-L5 bulge with associated moderate L3-L4 canal stenosis 
and mild L4-L5 canal stenosis.  VA outpatient treatment 
records dated in July 2003 noted an assessment of severe 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine.

The veteran also submitted a copy of the October 1982 report 
of medical history done in connection with his retirement 
from service which reflects that his list of complaints 
included chronic low back pain.  In a statement dated in 
November 2003, the veteran reported that he had continued to 
experience severe back pain since an injury in June 1980.  He 
provided medical records dated September 3, 1980, which 
reflect that he sustained injury to his lower back in an 
automobile accident on June 30, 1980, and continued to 
experience lower back pain as of September 1980.

Additionally, the veteran provided a statement dated in March 
2004 from Dr. S.E. Milhous, D.C., who reported that he had 
been treating the veteran for several months for chronic low 
back pain and an arthritic condition.  Dr. Milhous stated 
that based on complete examination of the veteran and review 
of his medical history, he had reached the following 
conclusions:

[The veteran] suffers from chronic low 
back syndrome. . . .  Due to degenerative 
changes, shown in the x-rays, it appeals 
that [the veteran] suffered an injury to 
his back approximately 24 to 25 years 
ago.  In discussing this with [the 
veteran], he stated that he had indeed 
injured his back in 1980 when he was 
involved in an automobile accident.  I 
reviewed a medical treatment report from 
DDEAMC FT Gordon, Georgia dated 30 June 
1980 (sic) which referred to an 
automobile accident.  The report noted 
that he suffered lower back pain and was 
treated at DDEAMC for this condition.  
The prognosis stated that he may suffer 
from back pain in the future.

In my professional opinion, it is as 
likely as not that the problems [the 
veteran] is currently having with his 
back are a direct result of injuries 
sustained in the automobile accident 
referred to in the medical report from 
DDEAMC FT Gordon dated 3 September 1980.

The evidence added to the record since December 1982 is new 
and material.  The medical records and the opinion provided 
by Dr. Milhous relate to unestablished facts necessary to 
substantiate the veteran's claim for service connection for a 
chronic lower back disability and raise a reasonable 
possibility of substantiating the claim.  Such being the 
case, the Board finds that additional evidence is new and 
material so as to warrant reopening of his claim for service 
connection for a chronic low back disability.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


Service Connection.  The service medical records reflect that 
the veteran sustained a low back injury in an automobile 
accident on June 30, 1980, and that the continued to 
experience low back pain thereafter.  The veteran presented 
complaints of chronic low back pain when he was examined in 
connection with his retirement from service in October 1982 
and he has presented a statement dated in November 2003 that 
he has continued to experience severe back pain since the 
injury in June 1980.  The veteran has presented an opinion 
from a medical professional who concluded that the veteran's 
current low back disability is related to an injury to his 
low back sustained during service in 1980.  There is no 
evidence or opinion which tends to rebut this opinion.  The 
opinion was based not only on the veteran's reported history, 
but also upon examination of the veteran and review of 
medical records contemporaneous with the veteran's in-service 
injury and continuing back symptoms.  The negative evidence 
essentially consists of the lack of medical evidence 
reflecting complaints and treatment for the back disorder for 
many years after the veteran's retirement from service.

The Board concludes that there is an approximate balance of 
positive and negative evidence on the issue of whether the 
veteran's current low back disability had onset during his 
active service.  Resolving the doubt on that issue in the 
veteran's favor, entitlement to service connection for the 
veteran's current low back disability, diagnosed as chronic 
low back syndrome with degenerative changes is established.  
See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


ORDER

Service connection for chronic lower back syndrome with 
degenerative changes is granted.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


